         Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 RICHARD DONALDSON, et al

 Plaintiffs,

 v.                                                 Civil Action No.: 1:19-cv-01175-ELH

 PRIMARY RESIDENTIAL
 MORTGAGE, INC.

 Defendant.



      MEMORANDUM OF LAW SUPPORTING PLAINTIFFS’ MOTION TO STRIKE
      DEFENDANT PRIMARY RESIDENTIAL MORTGAGE INC.’S RESPONSE TO
            PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs Richard Donaldson and Walter and Dawn Sperl, by and through undersigned

counsel, file this Memorandum of Law in Support of Plaintiff’s Motion to Strike Defendant

Primary Residential Mortgage Inc.’s Response to Plaintiff’s Notice of Supplemental Authority.

                     FACTUAL AND PROCEDURAL BACKGROUND

        On December 9, 2019, Plaintiffs filed a Notice of Supplemental Authority (“Notice”)

drawing the Court’s attention to the memorandum opinion of the Hon. Peter Messitte in Somerville

v. West Town Bank & Trust, No PJM 19-0490, 2019 U.S. Dist. LEXIS 200991 (D. Md. Nov. 19,

2019), and stating that Judge Messitte had denied the “dismissal of RESPA and RICO claims

arising from a lender’s participation in the All Star Scheme alleged in this case.” Pls. Notice of

Supplemental Authority, ECF Dckt. No. 14. Based on the supplemental authority, Plaintiffs

withdrew their Sherman Act claims. The Notice is three sentences and presents no argument. Id.




                                                1
         Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 2 of 7



        On December 12, 2019, Defendant Primary Residential Mortgage Inc. (“Primary

Residential”) files a pleading styled a “Response to Plaintiffs’ Notice of Supplemental Authority”

(“Response”). ECF Dckt. No. 15. In the “Response,” Primary Residential spends four pages

rehashing and restating each argument for dismissal asserted in Primary Residential’s briefing on

its pending motion to dismiss. Compare ECF Dckt. No. 15 and ECF Dckt, Nos. 9, 13. Primary

Residential did not dispute that Somerville and this case both arise from the All Star Scheme or

the cases involve identical causes of action (including for fraudulent concealment tolling). Primary

Residential attaches to the Response the Somerville defendant’s motion to dismiss and supporting

memorandum but chose to omit the Somerville plaintiffs’ opposition or defendant’s reply.

                                          ARGUMENT

   I.      Primary Residential’s Response is an improper surreply that should be struck
           because Primary Residential chose to file it without seeking leave of Court.
        The purpose of a Notice of Supplemental Authority is “to alert the Court to a decision of

another court issued after the close of the briefing period.” Ashghari-Kamrani v. United Servs.

Auto. Ass'n, No. 2:15-cv-478, 2016 U.S. Dist. LEXIS 187869, at *5 (E.D. Va. Mar. 18, 2016). The

Notice is not a motion to which a response or reply is necessary or permitted. Fed. R. Civ. P. 7(b).

(defining a motion as a request for a court order).

        Defendant’s Response is a surreply presenting duplicative and additional argument in

support of its motion to dismiss. Surreplies may not be filed without leave of Court. L.R. 105.2(a)

(“Unless otherwise ordered by the Court, surreply memoranda are not permitted to be filed.”).

Primary Residential chose to file its Response without either seeking or receiving leave of Court;

therefore, it should be struck. Chubb & Son v. C & C Complete Servs., LLC, 919 F. Supp. 2d 666,

679 (D. Md. 2013) (granting motion to strike surreply filed without leave of court); Stoyanov v.



                                                 2
           Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 3 of 7



Winter, Civil Action No. RDB 05-1567, 2006 U.S. Dist. LEXIS 100491, at *51 (D. Md. July 25,

2006) (granting motion to strike because filing party did not request leave to file).

   II.       The Response should be struck because the Notice does not justify a surreply.

   Surreplies are disfavored and the party seeking a surreply must establish a basis for it. Chubb,

919 F. Supp. 2d at 679. A notice of supplemental authority does not justify a surreply from any

party. Sisk v. Abbott Labs., No. 1:11cv159, 2012 U.S. Dist. LEXIS 49219, at *1-3 (W.D.N.C. Apr.

9, 2012) ( “[t]he routine submission of a recent unpublished district court decision from [another

court] does not open the door to the submission of new briefs on the Motion to Dismiss.”). This is

particularly true where, as here, the Notice presented no argument. Plaintiffs carefully limited the

Notice to drawing the Court’s attention to the Somerville opinion and withdrawing Plaintiffs’

Sherman Act claims. These circumstances do not justify any surreply. Todd v. XOOM Energy Md.,

LLC, No. GJH-15-154, 2016 U.S. Dist. LEXIS 22211, at *13-14 (D. Md. Feb. 22, 2016)(“The

Notice—which only provides the Court with a citation to a case decided after Defendants filed

their reply memorandum and which was unaccompanied by any argument—is not the sort of ‘new’

legal issue that requires response in a surreply.”).

   III.      The West Town Bank & Trust filing Primary Residential attached to the Response
             should be struck because it is not necessary for the Court to apply Somerville.
          While a memorandum opinion of another court has persuasive authority, a pleading from

another case “has no authoritative value here”. United States v. Lovely, No. 1:18CV102, 2019 U.S.

Dist. LEXIS 44060, at *11 (M.D.N.C. Mar. 18, 2019). Therefore, while Judge Messitte’s

memorandum opinion in Somerville is persuasive authority in this case, the Somerville defendant’s

motion to dismiss and supporting memorandum Primary Residential attached to the response is

not and should be struck. Id., accord, Fid. & Guar. Life Ins. Co. v. Sharma, Civil Action No. RDB-



                                                  3
        Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 4 of 7



17-1508, 2019 U.S. Dist. LEXIS 54727, at *40 (D. Md. Mar. 29, 2019) (granting motion to strike

defendants attempt to supplement with filings from bankruptcy proceedings).

       Alternatively, if the Somerville defendant’s motion and memorandum are considered by

this Court, then fairness dictates that the remaining briefing – i.e., the Somerville plaintiffs’

opposition and defendant’s reply – should also be considered. This would be enlightening because

many of the issues that Primary Residential claims in the Response were “not made” in Somerville

are addressed in the Somerville plaintiff’s filings Primary Residential chose to omit.

       For example, Primary Residential claims that the Somerville defendant, West Town Bank

& Trust, did not raise a “comarketing” defense or raise the affirmative defense of RESPA’s safe

harbor, 12 USC §2607(c)(2) such that the issue was “not adjudicated in Somerville.” Response at

3. But in opposing the motion to dismiss the Somerville plaintiffs discuss at length that West Town

Bank & Trust was in fact was raising a “co-marketing” defense (despite disclaiming reliance on

RESPA’s safe harbor in a footnote), and that “co-marketing defense” is indistinguishable from the

one raised by Primary Residential in this case. See Somerville v. West Town Bank & Trust, Case

No. 8:19-cv-00490-PJM, Pls. Memo. In Opp. To Mtn. to Dismiss at 3-9, ECF Dckt. No. 21. Judge

Messitte’s opinion denying dismissal of the RESPA claims in Somerville is persuasive authority

the Court should consider in evaluating Primary Residential’s “co-marketing” defense in this case.

       In addition, the communications that Judge Messitte relies on in finding the Somerville

plaintiff’s RESPA claims are properly pled are indistinguishable from the Primary Residential

communications attached to the Complaint in this case. Compare Somerville, 2019 U.S. Dist.

LEXIS 200991, at *8- 9 and Compl., Exs. 10, 11, 19, 28, 34, ECF Dckt. No. 1

       Similarly, Primary Residential tries to distinguish Somerville on the basis that West Town

Bank & Trust received kickbacks in the form of postage. Response at 4. This disregards that



                                                 4
        Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 5 of 7



Plaintiffs in this case allege that the kickbacks Primary Residential received and accepted from All

Star were received and accepted in the form of postage for fraudulent direct mail solicitations. See

Compl., ¶76 and Ex. 14a (postage received and accepted by Primary Residential through Best Rate

Referral); ¶102 and Ex. 26(a) (postage received and accepted by Primary Residential through

Camber), ECF Dckt. No. 1. There is simply no distinction to be made between the RESPA claims

against Primary Residential and those against West Town in Somerville.

        Also, the Somerville plaintiffs alleged that West Town Bank & Trust received kickbacks

in the form of payments laundered through third party marketing companies – kickbacks that are

indistinguishable from those alleged in this case. Compare Somerville, 2019 U.S. Dist. LEXIS

200991 at *9 (“In other instances, Plaintiffs allege, the kickback was laundered through third-party

companies, including a marketing services company and an internet-based real estate listing

provider, both of which, it may be noted, are named in the Complaint.”) with Compl., ¶¶52-119,

ECF Dckt. No. 1. In fact, All Star laundered kickback payments for Primary Residential through

Camber Marketing Group and Best Rate Referral. See, e.g. Compl., ¶101 (Camber), ¶53 (Best Rate

Referral), ECF Dckt. No.1. All Star used the same marketing companies to launder kickbacks to

West Town Bank & Trust. See Somerville v. West Town Bank & Trust, 1:19-cv-00490-PJM, ¶154

(Camber), ¶178 (Best Rate Referral), ECF Dckt. No. 1.

         Finally, Primary Residential claims that it may distinguish West Town’s arguments

related to fraudulent concealment tolling because of an “admission by West Town Bank that such

concealment is indistinguishable from the type of concealment alleged in Edmondson v. Eagle

National Bankm 922 F. 3d 535 (4th Cri. 2019).”          Response at 3. But Primary Residential

misconstrues West Town’s position – it was not until oral argument on the motion to dismiss,

when faced with questions from the court that West Town admitted that the fraudulent



                                                 5
        Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 6 of 7



concealments alleged were indistinguishable from those found legally sufficient by the Fourth

Circuit in Edmondson. See Somerville., 2019 U.S. Dist. LEXIS 200991 at *5 (citing to “oral

argument at 11:40am”). 1 Primary Residential fails to disclose that West Town went on at length

in its reply trying to draw similar distinctions from Edmondson that Primary Residential tries to

make in this case. See Somerville v. West Town Bank & Trust, Case No. 8:19-cv-00490-PJM, Def.

Reply in Support of Mtn. to Dismiss at 3-12., ECF Dckt. No. 22. The Somerville court’s

unequivocally rejection of these arguments is persuasive authority for this Court to rely on in

evaluating those same arguments in this case.

       None of the Somerville briefing is necessary for the Court to determine if and how Judge

Messitte’s memorandum opinion applies to this case. As observed by the Hon. Dennis Howell,

U.S.M.J., from the Western District of North Carolina:

               The routine submission of a recent unpublished district court
               decision [ ] does not open the door to the submission of new briefs
               on the Motion to Dismiss. This Court would like to think that it is
               capable of reading the decision [ ] even if the decision is sixty-two
               pages long, and determining whether the decision has any bearing
               on the case before this Court.

Sisk, 2012 U.S. Dist. LEXIS 49219 at *1-3 (striking response).

                                         CONCLUSION

       For the reasons stated herein, Plaintiffs respectfully request the motion be granted with an

order striking Defendant Primary Residential Mortgage Inc.’s Response to Plaintiffs’ Notice of

Supplemental Authority, ECF Dckt. No. 15.

                           [SIGNATURES ON FOLLOWING PAGE]


1
 The official transcript of the oral argument has been filed with that court and is available on the
court public terminal. See Somerville v. West Town Bank and Trust, 8:19-cv-00490-PJM, Notice
of Filing Official Tr., ECF Dckt. No. 30.
                                                 6
       Case 1:19-cv-01175-ELH Document 16-1 Filed 12/27/19 Page 7 of 7



Dated: December 27, 2019                          Respectfully submitted,


______/s/____________________                     _______/s/________________
Timothy F. Maloney, Esq. #03381                   Michael Paul Smith, Esq. #23685
Veronica B. Nannis, Esq. #15679                   Melissa L. English, Esq. #19864
Megan A. Benevento, Esq. #19883                   Smith, Gildea & Schmidt, LLC
Joseph, Greenwald & Laake, P.A.                   600 Washington Avenue, Suite 200
6404 Ivy Lane, Suite 400                          Towson, Maryland 21204
Greenbelt, Maryland 20770                         (410) 821-0070 / (410) 821-0071 (fax)
(301) 220-2200 / (301) 220-1214 (fax)             Email: mpsmith@sgs-law.com
Email: tmaloney@jgllaw.com                        menglish@sgs-law.com
vnannis@jgllaw.com                                Counsel for Plaintiffs and Class Members
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs and Class Members




                                              7
